DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention as claimed is directed to a method for making fermented solution that can be used to produce a beverage, the method comprising:
creating a first solution, wherein creating the first solution comprises performing a first fermentation process on first fermentation ingredients;
creating a second solution, wherein creating the second solution comprises removing an initial portion of alcohol and an initial portion of water from the first solution; and
creating a third solution, wherein creating the third solution comprises adding second fermentation ingredients to the second solution and performing a second fermentation process on the second fermentation ingredients in the second solution.
The closest prior art of record, Thijssen (US 4,265,920), discloses a process for the concentration of aqueous alcoholic beverage solutions, containing in addition to nonvolatile components, alcohol and small amounts of volatile aroma components by the selective removal of water, comprising the following steps: 
   (a) a first step in which substantially all of the alcohol and the more volatile aroma components are separated by a process of distillation at strongly reduced pressure, from the bulk of the aqueous solution and in which the vapors containing alcohol and more volatile aroma components obtained by said distillation process are condensed in a condenser, 
   (b) a second step in which the aqueous solution obtained in step (a), is concentrated by removing water in a process of freeze concentration while retaining in the solution the aroma components remaining from step a), and 
   (c) a third step in which the condensate containing alcohol and more volatile aroma components obtained in step (a), is mixed with the concentrate obtained in step (b) (Claim 1, col 3 lines 15-40).
Thijssen is silent as to the reestablishing the fermentation process in the fermented wort by adding suitable amounts of fermentation ingredients and yeast.  Another prior art reference to Tokuda et al (US 2008/0063749) was made as a teaching of discloses re-using of fermentation media by addition of suitable fermentation materials in order to further produce alcoholic during the step of the subsequent fermentation.
The applied prior art does not teach “adding second fermentation ingredients to the second solution and performing a second fermentation process on the second fermentation ingredients in the second solution.” Tokuda does not teach that the second fermentation would be performed in solution after removing an initial portion of alcohol and water. 
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/               Primary Examiner, Art Unit 1791